282 F.2d 900
Alvin H. FRANKEL, Administrator of the Estate of JohnRosanio, Deceased,v.Raymond SCARBO, Appellant.
No. 13256.
United States Court of Appeals Third Circuit.
Argued Oct. 7, 1960.Decided Oct. 24, 1960.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
William J. McKinley, Jr., Philadelphia, Pa.  (Swartz, Campbell & Henry, Philadelphia, Pa., on the brief), for appellant.
Morris M. Shuster, Philadelphia, Pa.  (Abraham E. Freedman, Freedman, Landy & Lorry, Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
The questions presented by the appeal at bar are primarily those of fact and were resolve in favor of the plaintiff after a correct charge by the court on the issues presented.  The judgment will be affirmed.